            Case 2:18-cv-00615-PLD Document 56 Filed 04/09/19 Page 1 of 17




                IN THE UNITED STATES DISTRICT COURT FOR
                 THE WESTERN DISTRICT OF PENNSYLVANIA
________________________________________

    STEWART ABRAMSON and JAMES
    EVERETT SHELTON, individually and on
    behalf of a class of all persons and entities
    similarly situated,

                   Plaintiffs                            Case No. 18-cv-615-RCM

    vs.                                                  COMPLAINT-CLASS ACTION

    AGENTRA, LLC, KAREN MARIE
    EDWARDS, ANGELIC MARKETING
    GROUP L.L.C., THERESA JONES and
    MATTHEW JONES

                   Defendants.



                      SECOND AMENDED CLASS ACTION COMPLAINT

                                        Preliminary Statement

          1.      Plaintiffs Stewart Abramson and James Everett Shelton (“Plaintiffs”), bring this

action under the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, a federal

statute enacted in response to widespread public outrage about the proliferation of intrusive,

nuisance telemarketing practices. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 745

(2012).

          2.      “Month after month, unwanted robocalls and texts, both telemarketing and

informational, top the list of consumer complaints received by” the Federal Communications

Commission.1




1
    Omnibus TCPA Order, GC Docket 02-278, FCC 15-72, 2015 WL 4387780, ¶1 (July 10, 2015).
            Case 2:18-cv-00615-PLD Document 56 Filed 04/09/19 Page 2 of 17




       3.       The TCPA is designed to protect consumer privacy by prohibiting unsolicited,

autodialed telemarketing calls to cellular telephones, unless the caller has the “prior express

written consent” of the called party.

       4.       Plaintiffs allege that Defendant Agentra, LLC (“Agentra”) relies on the third party

agents such as Karen Marie Edwards (“Ms. Edwards”) to originate new business for Agentra

insurance products.

       5.       Ms. Edwards, and other Agentra agents, then hired the co-defendant Angelic

Marketing Group L.L.C., owned and operated by Matthew and Theresa Jones, who sent the

Plaintiffs pre-recorded telemarketing calls for the purposes of advertising Agentra goods and

services, which is prohibited by the TCPA.

       6.       In fact, Ms. Edwards was originally named in this lawsuit based on a call that the

Plaintiffs now know was made for Ms. Edwards by Mr. Jones and Angelic. Then during the

pendency of this lawsuit, Ms. Edwards continued her relationship with Mr. Jones and Angelic,

who then made a pre-recorded call to Mr. Shelton for the purposes of selling Agentra goods and

services.

       7.       Because the calls to the Plaintiffs were transmitted using technology capable of

generating thousands of similar calls per day, Plaintiffs bring this action on behalf of a proposed

nationwide class of other persons who were sent the same illegal telemarketing call.

       8.       A class action is the best means of obtaining redress for the Defendants’ illegal

telemarketing and is consistent both with the private right of action afforded by the TCPA and

the fairness and efficiency goals of Rule 23 of the Federal Rules of Civil Procedure.




                                                 2
            Case 2:18-cv-00615-PLD Document 56 Filed 04/09/19 Page 3 of 17




                                               Parties

        9.      Plaintiffs Stewart Abramson is a Pennsylvania resident, and a resident of this

District.

        10.     Plaintiff James Everett Shelton is a Pennsylvania resident who currently attends

college in Ohio.

        11.     Defendant Agentra, LLC is a Texas Corporation with its principal place of

business in Dallas County, Texas. Agentra engages in telemarketing nationwide, including into

this District. Agentra conducts business in this District, as it sent Mr. Abramson correspondence

about the insurance contract that the co-defendants attempted to enter into on Agentra’s behalf.

        12.     Defendant Karen Marie Edwards is an individual residing at 25061 Via Las

Lomas in Murrietta, CA. Ms. Edwards engages in telemarketing conduct into this District, as she

did with the Plaintiffs.

        13.     Defendant Angelic Marketing Group, L.L.C. is a Nevada corporation with its

principal place of business in Reno, NV and a registered agent of Registered Agents, Inc., 401

Ryland St., Suite 200-A in Reno, NV 89502. Angelic Marketing Group, L.L.C engages in

telemarketing conduct into this District, as it did with the Plaintiffs.

        14.     Defendant Theresa Jones is an individual who resides at 6102 Mount Olympus

Dr., Castro Valley, CA 94552. Ms. Jones, an officer of Angelic Marketing Group L.L.C. engages

in telemarketing conduct into this District, as she did with the Plaintiffs.

        15.     Defendant Matthew Jones is an individual who resides at 6457 Meadow Valley

Lane in Reno, NV 89519. Mr. Jones engages in telemarketing conduct into this District, as he did

with the Plaintiffs.




                                                   3
          Case 2:18-cv-00615-PLD Document 56 Filed 04/09/19 Page 4 of 17




                                          Jurisdiction & Venue

        16.     The Court has subject-matter jurisdiction under 28 U.S.C. § 1331 because the

Plaintiffs’ claims arise under federal law.

        17.     The Defendants regularly engage in business in this District, including sending

telemarketing calls and insurance communications into this District, as they did with the

Plaintiffs.

        18.     With respect to Ms. Edwards specifically, she retained Angelic Marketing Group,

L.L.C. who made the original call to Mr. Abramson. She was then sued for sending those calls

and continued her relationship with Angelic, and continued to authorize them to make the

automated telemarketing calls targeting this District, as she did with Mr. Shelton.

        19.     Venue is proper under 28 U.S.C. § 1391(b)(2) because a substantial part of the

events or omissions giving rise to the claim occurred in this District, as the automated calls to the

Plaintiffs were targeted this District.

                           The Telephone Consumer Protection Act

        20.     In 1991, Congress enacted the TCPA to regulate the explosive growth of the

telemarketing industry. In so doing, Congress recognized that “[u]nrestricted telemarketing . . .

can be an intrusive invasion of privacy [.]” Telephone Consumer Protection Act of 1991, Pub. L.

No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).

The TCPA Prohibits Automated Telemarketing Calls

        21.     The TCPA makes it unlawful “to make any call (other than a call made for

emergency purposes or made with the prior express consent of the called party) using an

automatic telephone dialing system or an artificial or prerecorded voice … to any telephone

number assigned to a … cellular telephone service.” See 47 U.S.C. § 227(b)(1)(A)(iii).




                                                   4
         Case 2:18-cv-00615-PLD Document 56 Filed 04/09/19 Page 5 of 17




        22.     Pre-recorded calls to a residential telephone line are also prohibited. See 47

U.S.C. § 227(b)(1)(B).

        23.     The TCPA provides a private cause of action to persons who receive calls in

violation of 47 U.S.C. § 227(b)(1)(A) or 47 U.S.C. § 227(b)(1)(B). See 47 U.S.C. § 227(b)(3).

        24.     According to findings by the Federal Communication Commission (“FCC”), the

agency Congress vested with authority to issue regulations implementing the TCPA, such calls

are prohibited because, as Congress found, automated or prerecorded telephone calls are a

greater nuisance and invasion of privacy than live solicitation calls, and such calls can be costly

and inconvenient.

        25.     The FCC also recognized that “wireless customers are charged for incoming calls

whether they pay in advance or after the minutes are used.” In re Rules and Regulations

Implementing the Tel. Consumer Prot. Act of 1991, CG Docket No. 02-278, Report and Order,

18 F.C.C. Rcd. 14014, 14115 ¶ 165 (2003).

        26.     In 2013, the FCC required prior express written consent for all autodialed or

prerecorded telemarketing calls (“robocalls”) to wireless numbers and residential lines.

Specifically, it ordered that:

        [A] consumer’s written consent to receive telemarketing robocalls must be signed
        and be sufficient to show that the consumer: (1) received “clear and conspicuous
        disclosure” of the consequences of providing the requested consent, i.e., that the
        consumer will receive future calls that deliver prerecorded messages by or on behalf
        of a specific seller; and (2) having received this information, agrees unambiguously
        to receive such calls at a telephone number the consumer designates.[] In addition,
        the written agreement must be obtained “without requiring, directly or indirectly,
        that the agreement be executed as a condition of purchasing any good or service.[]”

In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,

27 F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted).




                                                  5
         Case 2:18-cv-00615-PLD Document 56 Filed 04/09/19 Page 6 of 17




Individual Liability under the TCPA

       27.     Under the TCPA, an individual may be personally liable for the acts alleged in

this Complaint pursuant to 47 U.S.C. § 217 of the TCPA, which reads, inter alia:

       [T]he act, omission, or failure of any officer, agent, or other person acting for or
       employed by any common carrier or user, acting within the scope of his
       employment, shall in every case be also deemed to be the act, omission, or failure
       of such carrier or user as well as of that person.

47. U.S.C. § 217.

       28.     When considering individual officer liability, other Courts have agreed that a

corporate officer involved in the telemarketing at issue may be personally liable under the

TCPA. See, e.g., Jackson Five Star Catering, Inc. v. Beason, 2013 U.S. Dist. LEXIS 159985,

*10 (E.D. Mich. Nov. 8, 2013) (“[M]any courts have held that corporate actors can be

individually liable for violating the TCPA "where they 'had direct, personal participation in or

personally authorized the conduct found to have violated the statute.'”); Maryland v. Universal

Elections, 787 F. Supp. 2d 408, 415-16 (D. Md. 2011) (“If an individual acting on behalf of a

corporation could avoid individual liability, the TCPA would lose much of its force.”).

       29.     This is consistent with the general tort principle that corporate officers or agents

are personally liable for those torts which they personally commit, or which they inspire or

participate in, even though performed in the name of an artificial body.

       30.     Here, Mr. and Ms. Jones both personally participated in the automated

telemarketing conduct and personally authorized the telemarketing conduct.

       31.     Mr. and Ms. Jones set up the pre-recorded message to be played, secured the

telephone numbers to be called and ensured that each of the pre-recorded calls was made.

                                       Factual Allegations

       32.     Agentra provides health insurance contracts to consumers.


                                                 6
          Case 2:18-cv-00615-PLD Document 56 Filed 04/09/19 Page 7 of 17




        33.     However, Agentra’s contact with the general public is limited. Instead, it relies on

its third-party agents to engage new clients.

        34.     Agentra’s agents use telemarketing to promote its products and solicit new clients.

        35.     These telemarketing efforts include the retention of Angelic and Mr. Jones, who

use automated dialing equipment and pre-recorded messages to send automated calls.

        36.     The company engages in use of this equipment because it allows for thousands of

automated calls to be placed at one time, but its sales representatives, who are paid based on

sales they complete, or on an hourly basis, only talk to individuals who respond. Therefore, the

Defendants shift the burden of wasted time onto consumers.

The March 7, 2018 Call to Abramson

        37.     On March 7, 2018, the Plaintiff Abramson received a pre-recorded telemarketing

call on his cellular telephone number (412) 418-XXXX.

        38.     This number had been on the National Do Not Call Registry for more than a year

prior to the call.

        39.     A pre-recorded message was left on the Plaintiff’s voicemail that stated:

        Hi this is Steve. I'm just calling you back about health insurance in your area.
        There's some great new plans where you live that we should definitely discuss. I
        assure you these plans will save you money and then still give you full coverage at
        the same time. So call me today at 915-245-4952. There's no need to wait for open
        enrollment to get a formal coverage any more. I specialize in your round insurance
        that most people do not even know about. Again my number is 915-245-4952. I
        look forward to hearing from you. Thanks.

        40.     These facts, as well as the geographic distance between the Plaintiffs and the

Defendant, as well as the fact that this call was part of a nationwide telemarketing campaign

demonstrate that the call was made using an automatic telephone dialing system (“ATDS”) as

that term is defined in 47 U.S.C. § 227(a)(1).




                                                 7
            Case 2:18-cv-00615-PLD Document 56 Filed 04/09/19 Page 8 of 17




       41.        In fact, the use of a pre-recorded message is itself indicative of an ATDS, as it

would be illogical to hand-dial a telephone call only to play a pre-recorded sales message.

       42.        Through discovery, Agentra informed the Plaintiff that Angelic and Mr. Jones

made this call.

       43.        To investigate the calling party at the time, who wasn’t fully identified in the pre-

recorded message, the Plaintiff Abramson called back the number in the recorded message (915-

245-4952).

       44.        During his call to 915-245-4952, the Plaintiff Abramson spoke with a “Karen

Edwards”, who identified herself as an employee of Agentra.

       45.        Ms. Edwards also gave her company’s phone number as 800-656-2204.

       46.        800-656-2204 is the phone number for Agentra.

       47.        Ms. Edwards then attempted to sell the Plaintiff Abramson Agentra goods and

services.

       48.        The Plaintiff subsequently received an e-mail from Agentra regarding these goods

and services.

The January 28, 2019 Call to Shelton

       49.        On January 28, 2019, after the Plaintiff Abramson had filed this lawsuit, the

Plaintiff Shelton received a pre-recorded call promoting Agentra’s goods and services.

       50.        This call was to his sole cellular telephone number, (484) 626-XXXX.

       51.        The pre-recorded message advertised insurance services but did not identify the

calling party.

       52.        To identify the party making the call, who wasn’t identified in the pre-recorded

message, the Plaintiff “pressed 1”.




                                                    8
         Case 2:18-cv-00615-PLD Document 56 Filed 04/09/19 Page 9 of 17




       53.     During the call, the Plaintiffs was offered Agentra goods and services.

       54.     The Plaintiff’s agent of record for attempting to secure the sale was Karen

Edwards.

       55.     The pre-recorded call was transmitted by Angelic and Mr. Jones.

       56.     The agent that was responsible for hiring Angelic and Mr. Jones to make the call

was Karen Edwards.

       57.     Plaintiffs and the other call recipients were harmed by these calls. They were

temporarily deprived of legitimate use of their phones because the phone line was tied up, they

were charged for the calls and their privacy was improperly invaded.

       58.     Moreover, these calls injured Plaintiffs because they were frustrating, obnoxious,

annoying, were a nuisance and disturbed the solitude of Plaintiffs and the class.

   Agentra Directly Contacts the Plaintiff Abramson Related to the Telemarketing Call

       59.     However, Agentra itself also directly contacted Mr. Abramson in Pennsylvania

regarding these telemarketing solicitations.

       60.     Following the first pre-recorded call, Agentra sent the Plaintiffs e-mails regarding

the Agentra policy being offered as a result of the call.

       61.     Following the second pre-recorded call, Agentra sent a mailing to the Plaintiffs’s

address in Pennsylvania, a communication following up on the telemarketing call.

       62.     That mailing was sent directly by Agentra to the Plaintiffs’s address in

Pennsylvania and it had a return address of:




                                                  9
        Case 2:18-cv-00615-PLD Document 56 Filed 04/09/19 Page 10 of 17




                                Agentra’s Liability for the Calls

       63.      Agentra is liable for the automated calls made by their agents hired to generate

new business.

       64.      Agentra is a “person,” as defined by 47 U.S.C. § 153(39).

       65.      The Federal Communication Commission (“FCC”) is tasked with promulgating

rules and orders related to enforcement of the TCPA. See 47 U.S.C. 227(b)(2).

       66.      The FCC has explained that its “rules generally establish that the party on whose

behalf a solicitation is made bears ultimate responsibility for any violations.” See In re Rules &

Regulations Implementing the TCPA, CC Docket No. 92-90, Memorandum Opinion and Order,

10 FCC Rcd 12391, 12397 (¶ 13) (1995).

       67.      On May 9, 2013, the FCC confirmed this principle in a Declaratory Ruling

holding that sellers such as Agentra may not avoid liability by outsourcing telemarketing:

       [A]llowing the seller to avoid potential liability by outsourcing its telemarketing
       activities to unsupervised third parties would leave consumers in many cases
       without an effective remedy for telemarketing intrusions. This would particularly
       be so if the telemarketers were judgment proof, unidentifiable, or located outside
       the United States, as is often the case. Even where third-party telemarketers are
       identifiable, solvent, and amenable to judgment limiting liability to the telemarketer
       that physically places the call would make enforcement in many cases substantially
       more expensive and less efficient, since consumers (or law enforcement agencies)
       would be required to sue each marketer separately in order to obtain effective relief.
       As the FTC noted, because “[s]ellers may have thousands of ‘independent’


                                                 10
        Case 2:18-cv-00615-PLD Document 56 Filed 04/09/19 Page 11 of 17




       marketers, suing one or a few of them is unlikely to make a substantive difference
       for consumer privacy.

28 FCC Rcd at 6588 (¶ 37) (internal citations omitted).

       68.     More specifically, the May 2013 FCC Ruling held that, even in the absence of

evidence of a formal contractual relationship between the seller and the telemarketer, a seller is

liable for telemarketing calls if the telemarketer “has apparent (if not actual) authority” to make

the calls. 28 FCC Rcd at 6586 (¶ 34).

       69.     The May 2013 FCC Ruling further clarifies the circumstances under which a

telemarketer has apparent authority:

               [A]pparent authority may be supported by evidence that the seller allows
               the outside sales entity access to information and systems that normally
               would be within the seller’s exclusive control, including: access to detailed
               information regarding the nature and pricing of the seller’s products and
               services or to the seller’s customer information. The ability by the outside
               sales entity to enter consumer information into the seller’s sales or customer
               systems, as well as the authority to use the seller’s trade name, trademark
               and service mark may also be relevant. It may also be persuasive that the
               seller approved, wrote or reviewed the outside entity’s telemarketing
               scripts. Finally, a seller would be responsible under the TCPA for the
               unauthorized conduct of a third-party telemarketer that is otherwise
               authorized to market on the seller’s behalf if the seller knew (or reasonably
               should have known) that the telemarketer was violating the TCPA on the
               seller’s behalf and the seller failed to take effective steps within its power
               to force the telemarketer to cease that conduct.

28 FCC Rcd at 6592 (¶ 46).

       70.     Agentra delegates to third parties, including the co-defendants, the ability to enter

into contracts that bind Agentra in obligations, using parameters Agentra has provided to those

agents to secure the contracts.

       71.     Agentra knowingly and actively accepted business that originated through the

illegal telemarketing calls from the co-defendants.




                                                 11
          Case 2:18-cv-00615-PLD Document 56 Filed 04/09/19 Page 12 of 17




       72.     In fact, Agentra accepted the business from illegal calls from the defendants, even

though it had previously received complaints alleging that the third parties working on its behalf

were violating the TCPA.

       73.     Furthermore, Agentra accepted the business from illegal calls from the

defendants, even though this lawsuit was pending.

       74.     By hiring a company to make calls on its behalf, Agentra “manifest[ed] assent to

another person . . . that the agent shall act on the principal’s behalf and subject to the principal’s

control” as described in the Restatement (Third) of Agency.

       75.     Moreover, Agentra maintained interim control over the actions of the co-

defendants.

       76.     For example, Agentra had absolute control over whether, and under what

circumstances, it would accept a customer.

       77.     Agentra also had day-to-day control over the co-defendants’ actions, including the

ability to prohibit it from using an ATDS or pre-recorded messages to contact potential

customers of Agentra.

       78.     Agentra also gave interim instructions to the co-defendants by providing the

volume of calling and contracts it would purchase.

       79.     Agenta is also liable under a theory of apparent authority.

       80.     For example, Ms. Edwards identified herself to the Plaintiffs as an employee of

Agentra.

       81.     On both pre-recorded calls, telemarketing representatives informed the Plaintiffs

that if he had any questions, he should follow up with Agentra and provided Agentra’s phone

number.




                                                  12
          Case 2:18-cv-00615-PLD Document 56 Filed 04/09/19 Page 13 of 17




          82.    Finally, the May 2013 FCC Ruling states that called parties may obtain “evidence

of these kinds of relationships . . . through discovery, if they are not independently privy to such

information.” Id. at 6592-593 (¶ 46). Moreover, evidence of circumstances pointing to apparent

authority on behalf of the telemarketer “should be sufficient to place upon the seller the burden

of demonstrating that a reasonable consumer would not sensibly assume that the telemarketer

was acting as the seller’s authorized agent.” Id. at 6593 (¶ 46).

                           Class Action Statement Pursuant to LCvR 23

          83.    As authorized by Rule 23(b)(2) and 23(b)(3) of the Federal Rules of Civil

Procedure and Rule 23(A) of the Local Rules for the Western District of Pennsylvania, Plaintiffs

bring this action on behalf of all other persons or entities similarly situated throughout the United

States.

          84.    The class of persons Plaintiffs propose to represent include:

          All persons within the United States to whom: (a) Agentra and/or a third party
          acting on their behalf, made one or more non-emergency telephone calls; (b) that
          could have promoted Agentra’s products or services; (c) to their cellular telephone
          number or a residential telephone number; (d) using an artificial or prerecorded
          voice; and (e) at any time in the period that begins four years before the date of the
          filing of this Complaint to trial.

          85.    Excluded from the Class are the Defendant, any entities in which the Defendant

have a controlling interest, the Defendants’ agents and employees, any Judge to whom this action

is assigned, and any member of the Judge’s staff and immediate family.

          86.    The proposed Class members are identifiable through phone records and phone

number databases, which are with the Defendant or their agents.

          87.    The automated technology used to contact the Plaintiffs is capable of contacting

hundreds of thousands of people a day, and so the potential Class members number in the

thousands, at least. Individual joinder of these persons is impracticable.



                                                   13
         Case 2:18-cv-00615-PLD Document 56 Filed 04/09/19 Page 14 of 17




        88.    Plaintiffs are a member of the Class.

        89.    There are questions of law and fact common to Plaintiffs and to the proposed

Class, including but not limited to the following:

               a.     Whether the Defendant used a pre-recorded message to make the calls at

                      issue;

               b.     Whether the Defendant placed telemarketing calls without obtaining the

                      recipients’ valid prior express written consent;

               c.     Whether the Defendants’ violations of the TCPA were negligent, willful, or

                      knowing; and

               d.     Whether the Plaintiffs and the class members are entitled to statutory

                      damages because of Defendants’ actions.

        90.    Plaintiffs’ claims are based on the same facts and legal theories as the claims of

all class members, and therefore are typical of the claims of class members, as the Plaintiffs and

class members all received telephone calls through the same or similar dialing system and pre-

recorded message on a cellular telephone line.

        91.    Plaintiffs are adequate representative of the Class because their interests do not

conflict with the interests of the Class, they will fairly and adequately protect the interests of the

Class, and they are represented by counsel skilled and experienced in class actions, including

TCPA class actions.

        92.    The actions of the Defendants are generally applicable to the Class and to

Plaintiffs.

        93.    Common questions of law and fact predominate over questions affecting only

individual class members, and a class action is the superior method for fair and efficient




                                                  14
        Case 2:18-cv-00615-PLD Document 56 Filed 04/09/19 Page 15 of 17




adjudication of the controversy. The only individual question concerns identification of class

members, which will be ascertainable from records maintained by Defendant and/or their agents.

       94.      The likelihood that individual class members will prosecute separate actions is

remote due to the time and expense necessary to prosecute an individual case, and given the small

recoveries available through individual actions.

       95.      Plaintiffs are not aware of any litigation concerning this controversy already

commenced by others who meet the criteria for class membership described above.

                                           Legal Claims

                                          Count One:
                           Violation of the TCPA, 47 U.S.C. § 227(b)

       96.      Plaintiffs incorporate the allegations from all previous paragraphs as if fully set

forth herein.

       97.      The foregoing acts and omissions of Defendants and/or their affiliates, agents,

and/or other persons or entities acting on Defendants’ behalf constitute numerous and multiple

violations of the TCPA, 47 U.S.C. § 227, by making calls, except for emergency purposes, to the

cellular telephone numbers of Plaintiffs and members of the Class using an ATDS.

       98.      As a result of Defendants’ and/or its affiliates, agents, and/or other persons or

entities acting on Defendants’ behalf’s violations of the TCPA, 47 U.S.C. § 227, Plaintiffs and

members of the Class presumptively are entitled to an award of $500 in damages for each and

every call made to their cellular telephone numbers using an ATDS and/or artificial or

prerecorded voice in violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).

       99.      If the Defendants’ conduct is found to be knowing or willful, the Plaintiffs and

members of the Class are entitled to an award of up to treble damages.




                                                   15
        Case 2:18-cv-00615-PLD Document 56 Filed 04/09/19 Page 16 of 17




       100.    Plaintiffs and members of the Class are also entitled to and do seek injunctive

relief prohibiting Defendant and/or its affiliates, agents, and/or other persons or entities acting on

Defendant’ behalf from violating the TCPA, 47 U.S.C. § 227, by making calls, except for

emergency purposes, to any cellular telephone numbers using an ATDS and/or artificial or

prerecorded voice in the future.



                                           Relief Sought

       For himself and all class members, Plaintiffs requests the following relief:

       A.      Certification of the proposed Class;

       B.      Appointment of Plaintiffs as representative of the Class;

       C.      Appointment of the undersigned counsel as counsel for the Class;

       D.      A declaration that Defendant and/or its affiliates, agents, and/or other related

entities’ actions complained of herein violate the TCPA;

       E.      An order enjoining Defendant and/or its affiliates, agents, and/or other related

entities, as provided by law, from engaging in the unlawful conduct set forth herein;

       F.      An award to Plaintiffs and the Class of damages, as allowed by law;

       G.      Leave to amend this Complaint to conform to the evidence presented at trial; and

       H.      Orders granting such other and further relief as the Court deems necessary, just,

and proper.

       Plaintiffs request a jury trial as to all claims of the complaint so triable.




                                                 16
        Case 2:18-cv-00615-PLD Document 56 Filed 04/09/19 Page 17 of 17




                                      Plaintiffs,
                                      By Counsel,

                                      By: _/s/ Anthony Paronich__________________________
                                         Anthony I. Paronich
                                         Paronich Law, P.C.
                                         350 Lincoln Street, Suite 2400
                                         Hingham, MA 02043
                                         (508) 221-1510
                                         anthony@paronichlaw.com
                                          Pro Hac Vice

                                           Clayton S. Morrow
                                           Email: csm@consumerlaw365.com
                                           Morrow & Artim, PC
                                           304 Ross Street, 7th Floor
                                           Pittsburgh, PA 15219
                                           Telephone: (412) 281-1250


                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 9, 2019, I filed the foregoing with the Clerk of Court, which

will automatically send notification of such filing to all attorneys of record by placing the same

on the Court’s electronic docket.


                                           _/s/ Anthony Paronich__________________________
                                           Anthony Paronich




                                                17
